Name: Commission Regulation (EEC) No 3663/87 of 7 December 1987 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/8 Official Journal of the European Communities 8 . 12. 87 COMMISSION REGULATION (EEC) No 3663/87 of 7 December 1987 fixing the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (4), as last amended by Regula ­ tion (EEC) No 1636/87 0 ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas Commission Regulation (EEC) No 634/86 of 28 February 1986 laying down specific rules on export refunds in the poultrymeat sector following the accession of Portugal and amending Regulation (EEC) No 189/86 (6) established the principle that no Community refund should be granted on poultrymeat products originating in Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultry meat and Eggs, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2779/75 of 29 October 1975 (3), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds : HAS ADOPTED THIS REGULATION : Article 1 1 . The list of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex herero . 2. The refund referred to in paragraph 1 shall not be granted in respect of exports to Portugal from 1 March 1986. 3 . The refund referred to in paragraph 1 shall not be granted in respect of exports of products originating in Portugal . Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the poultrymeat sector ; Whereas if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in Article 2 This Regulation shall enter into force on 8 December 1987. (') OJ No L 282, 1 . 11 . 1975, p . 77 . 0 OJ No L 133, 21 . 5 . 1986, p . 39 . 0 OJ No L 282, 1 . 11 . 1975, p . 90 . (4) OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 153, 13 . 6 . 1987, p . 1 . ¥) OJ No L 60, 1 . 3 . 1986, p . 15 . 8 . 12. 87 Official Journal of the European Communities No L 344/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 December 1987. For the Commission Frans ANDRIESSEN Vice-President No L 344/ 10 Official Journal of the European Communities 8 . 12. 87 ANNEX to the Commission Regulation of 7 December 1987 fixing the export refunds on poultrymeat CCT heading No Description Refund ECU/100 units 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : For all exports except to the United States of America : A. Of a weight not exceeding 185 g, known as 'chicks' : I. Turkeys and geese 8,40 II . Other 4,20 ECU/100 kg B. Other : I I. Fowls 24,00 02.02 Dead poultry (that is to say fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : For all exports except to the United States of America : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as '83 % chickens' 37,00 b) Plucked and drawn, without heads and feet but with hearts, livers and gizzards, known as '70 % chickens'  for exports to Egypt, Iraq, the Canary Islands, Ceuta and Melilla, Saudi Arabia, Kuwait, Bahrein, Qatar and the United Arab Emirates 45,00  for exports to other destinations except the United States of America 37,00 c) Plucked and drawn, without heads and feet and without hearts, livers and gizzards, known as '65 % chickens'  for exports to Egypt, Iraq, the Canary Islands, Ceuta and Melilla, Saudi Arabia, Kuwait, Bahrein, Qatar and the United Arab Emirates 49,00  for exports to other destinations except the United States of America 37,00 For all exports except to the United States of America : II . Ducks : a) Plucked, bled, not drawn or gutted with heads and feet, known as '85 % ducks' 55,00 b) Plucked and drawn without heads and feet, with hearts, livers and gizzards known as '70% ducks' 55,00 c) Plucked and drawn without heads and feet, without hearts, livers and gizzards, known as '63 % ducks' 55,00 8 . 12. 87 Official Journal of the European Communities No L 344/ 11 Refund CCT heading No Description ECU/100 kg 02.02 (cont 'd) 37,00 37,00 IV. Turkeys : a) Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' b) Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys' For all exports except to the United States of America B. Poultry cuts (excluding offals) : I. Boned or boneless : b) Of turkeys : Homogenized meat, including mechanically recovered meat :  In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (')  Other Other 20,00 0,00 74,00 c) Of other poultry :  Homogenized meat, including mechanically recovered meat : 20,00 0,00 74,00 53,00 43,00 55,00 38,00 25,00 58,00 58,00  In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (')  Other  Other II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls  for exports to Egypt, Iraq, the Canary Islands, Ceuta and Melilla, Saudi Arabia, Kuwait, Bahrein, Qatar and the United Arab Emirates  for exports to other destinations except the United States of America For all exports except to the United States of America : 2 . Of ducks , 4 . Of turkeys b) Whole wings, with or without tips d) Breasts and cuts of breasts : 2 . Of turkeys 3 . Of other poultry e) Legs and cuts of legs : 2. Of turkeys aa) Drumsticks and cuts of drumsticks bb) Other 3 . Of other poultry  for exports to Egypt, Iraq, the. Canary Islands, Ceuta ana Melilla, Saudi Arabia, Kuwait, Bahrein, Qatar and the United Arab Emirates  for exports to other destinations except the United States of America For all exports except to the United States of America : 30,00 53,00 69,00 55,00 8 . 12. 87No L 344/ 12 Official Journal of the European Communities CCT heading No Description Refund ECU/100 kg 02.02 (cont'd) ex g) Other :  turkey wingcuts comprising either the humerus or the radius and/or ulna, without the wing tip 25,00  Halves or quarters of fowls, without rumps  for exports to Egypt, Iraq, the Canary Islands, Ceuta and Melilla, Saudi Arabia^ Kuwait, Bahrein, Qatar and the United Arab Emirates  for exports to other destinations except the 1 United States of America 53,00 43,00 16.02 Other prepared or preserved meat or meat offal : For all exports except to the United States of America : B. Other : I. Poultrymeat or offal : a) Containing 57 % or more by weight of poultrymeat (2) 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : ex bb) Other : Fowls, whole ; cuts thereof (excluding offals) as described under subheadings 02.02 B I c) (excluding homogenized meat, including mechanically recovered meat), 02.02 B II a) 1 , 02.02 B II d) 3 and 02.02 B II e) 3. 29,00 (') Water, protein and fat contents shall be determined in accordance with recognized ISO (International Organiza ­ tion for Standardization) methods as set out below : Water : ISO 1442-1973 Protein : Multiplication of the nitrogen content, determined in accordance with ISO 937-1978, by the factor 6,25 Fat : ISO 1443-1973 . (2) For the purpose of determining the percentage of poultrymeat the weight of any bones shall be disregarded.